Exhibit 10.1
 
2013 EQUITY INCENTIVE PLAN
OF
1ST CENTURY BANCSHARES, INC.,
a Delaware corporation
(Effective May 8, 2013)
 
1st Century Bancshares, Inc. hereby adopts in its entirety the 1st Century
Bancshares, Inc. 2013 Equity Incentive Plan (the “Plan”), on March 25, 2013 (the
“Plan Adoption Date”). Unless otherwise defined, terms with initial capital
letters are defined in Section 2 below.
 
SECTION 1
BACKGROUND AND PURPOSE
 
1.1           Background  The Plan permits the grant of Nonqualified Stock
Options, Incentive Stock Options, Stock Appreciation Rights (“SARs”), Stock
Awards, and Restricted Stock Units.
 
1.2           Purpose of the Plan  The Plan is intended to attract, motivate and
retain the following individuals:  (a) employees of the Company or its
Affiliates; (b) directors of the Company or any of its Affiliates who are
employees of neither the Company nor any Affiliate and (c) consultants who
provide significant services to the Company or its Affiliates.  The Plan is also
designed to encourage stock ownership by such individuals, thereby aligning
their interests with those of the Company’s shareholders.
 
SECTION 2
DEFINITIONS
 
The following words and phrases shall have the following meanings unless a
different meaning is plainly required by the context:
 
2.1           “1934 Act” means the Securities Exchange Act of 1934, as
amended.  Reference to a specific section of the Act shall include such section,
any valid rules or regulations promulgated under such section, and any
comparable provisions of any future legislation, rules or regulations amending,
supplementing or superseding any such section, rule or regulation.
 
2.2           “Administrator” means, collectively the Board, and/or one or more
Committees, and/or one or more executive officers of the Company designated by
the Board to administer the Plan or specific portions thereof.
 
2.3           “Affiliate” means any corporation or any other entity (including,
but not limited to, Subsidiaries, partnerships and joint ventures) controlling,
controlled by, or under common control with the Company.
 
2.4           “Applicable Law” means the legal requirements relating to the
administration of Options, SARs, Stock Awards and Restricted Stock Units and
similar incentive plans under any applicable laws, including but not limited to
federal and state employment, labor, privacy and securities laws, the Code, and
applicable rules and regulations promulgated by the NASDAQ, New York Stock
Exchange, American Stock Exchange or the requirements of any other stock
exchange or quotation system upon which the Shares may then be listed or quoted.
 
 
1

--------------------------------------------------------------------------------

 
 
2.5           “Award” means, individually or collectively, a grant under the
Plan of Nonqualified Stock Options, Incentive Stock Options, SARs, Stock Awards
and Restricted Stock Units.
 
2.6           “Award Agreement” means the written agreement setting forth the
terms and provisions applicable to each Award granted under the Plan, including
the Grant Date.
 
2.7           “Board” or “Board of Directors” means the Board of Directors of
the Company.
 
2.8           “Change in Control” means the occurrence of any of the following:
 
(a)           Any “person” (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act), other than SB Acquisition Company LLC or its affiliates,
becomes the “beneficial owner” (as defined in Rule 13d-3 of the Exchange Act),
directly or indirectly, of securities of the Company representing fifty percent
(50%) or more of the total voting power represented by the Company’s then
outstanding voting securities;
 
(b)           The consummation of a merger, consolidation, business combination,
scheme of arrangement, share exchange or similar transaction involving the
Company and any other corporation (“Business Combination”), other than a
Business Combination which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity or its parent) at least fifty percent (50%) of the total voting
power represented by the voting securities of the Company or such surviving
entity or its parent outstanding immediately after such Business Combination; or
 
(c)           The sale, lease, transfer, conveyance or other disposition, in one
or a series of related transactions, of all or substantially all of the assets
of the Company to any “person” or “group” (as such terms are used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act)
 
2.9           “Code” means the Internal Revenue Code of 1986, as
amended.  Reference to a specific section of the Code or regulation thereunder
shall include such section or regulation, any valid regulation promulgated under
such section, and any comparable provision of any future legislation or
regulation amending, supplementing or superseding such section or regulation.
 
2.10           “Committee” means any committee appointed by the Board of
Directors to administer the Plan.
 
2.11           “Company” means 1st Century Bancshares, Inc., or any successor
thereto.
 
2.12           “Consultant” means any consultant, independent contractor or
other person who provides significant services to the Company or its Affiliates
or any employee or affiliate of any of the foregoing, but who is neither an
Employee nor a Director.
 
2.13           “Continuous Status” as an Employee, Consultant or Director means
that a Participant’s employment or service relationship with the Company or any
Affiliate is not interrupted or terminated.  “Continuous Status” shall not be
considered interrupted in the following cases: (i) any leave of absence approved
by the Company or (ii) transfers between locations of the Company or between the
Company and any Subsidiary or successor.  A leave of absence approved by the
Company shall include sick leave, military leave or any other personal leave
approved by an authorized representative of the Company.  For purposes of
Incentive Stock Options, no leave of absence may exceed ninety (90) days, unless
reemployment upon expiration of such leave is guaranteed by statute or
contract.  If such reemployment is approved by the Company but not guaranteed by
statute or contract, then such employment will be considered terminated on the
ninety-first (91st) day of such leave and on such date any Incentive Stock
Option held by the Participant shall cease to be treated as an Incentive Stock
Option and shall be treated for tax purposes as a Nonqualified Stock Option.  In
the event a Participant’s status changes among the positions of Employee,
Director and Consultant, the Participant's Continuous Status as an Employee,
Director or Consultant shall not be considered terminated solely as a result of
any such changes in status.
 
 
2

--------------------------------------------------------------------------------

 
 
2.14           “Director” means any individual who is a member of the Board of
Directors of the Company or an Affiliate of the Company.
 
2.15           “Disability” means a permanent and total disability within the
meaning of Section 22(e)(3) of the Code, provided that in the case of Awards
other than Incentive Stock Options, the Administrator in its discretion may
determine whether a permanent and total disability exists in accordance with
uniform and non-discriminatory standards adopted by the Administrator from time
to time.
 
2.16           “Employee” means any individual who is a common-law employee of
the Company or of an Affiliate.
 
2.17           “Exercise Price” means the price at which a Share may be
purchased by a Participant pursuant to the exercise of an Option, and the price
used to determine the number of Shares payable to a Participant upon the
exercise of a SAR.
 
2.18           “Fair Market Value” means, as of any date, provided the Common
Stock is listed on an established stock exchange or a national market system,
including without limitation the Nasdaq National Market of the National
Association of Securities Dealers, Inc. Automated Quotation ("NASDAQ") System,
the Fair Market Value of a share of Common Stock shall be the closing sales
price for such stock on the Grant Date of the Award.  If no sales were reported
on such Grant Date of the Award, the Fair Market Value of a share of Common
Stock shall be the closing price for such stock as quoted on the NASDAQ (or the
exchange with the greatest volume of trading in the Common Stock) on the last
market trading day with reported sales prior to the date of determination.  In
the case where the Company is not listed on an established stock exchange or
national market system, Fair Market Value shall be determined by the Board in
good faith in accordance with Code Section 409A and the applicable Treasury
regulations.
 
2.19            “Fiscal Year” means a fiscal year of the Company.
 
2.20            “Grant Date” means the date the Administrator approves the
Award.
 
 
3

--------------------------------------------------------------------------------

 
 
2.21           “Incentive Stock Option” means an Option to purchase Shares,
which is designated as an Incentive Stock Option and is intended to meet the
requirements of Section 422 of the Code.
 
2.22           “Independent Director” means a Nonemployee Director who is (i) a
“nonemployee director” within the meaning of Section 16b-3 of the 1934 Act, (ii)
“independent” as determined under the applicable rules of the NASDAQ, and (iii)
an “outside director” under Treasury Regulation Section 1.162-27(e)(3), as any
of these definitions may be modified or supplemented from time to time.
 
2.23            “Misconduct” shall include commission of any act contrary or
harmful to the interests of the Company (or any Affiliate) and shall include,
without limitation:  (a) conviction of a felony or crime involving moral
turpitude or dishonesty, (b) violation of Company (or any Affiliate) policies,
with or acting against the interests of the Company (or any Affiliate),
including employing or recruiting any present, former or future employee of the
Company (or any Affiliate), (c) misuse of any confidential, secret, privileged
or non-public information relating to the Company’s (or any Affiliate’s)
business, or (e) participating in a hostile takeover attempt of the Company or
an Affiliate.  The foregoing definition shall not be deemed to be inclusive of
all acts or omissions that the Company (or any Affiliate) may consider as
Misconduct for purposes of the Plan.
 
2.24           “NASDAQ” means The NASDAQ Stock Market, Inc.
 
2.25           “Nonemployee Director” means a Director who is not employed by
the Company or an Affiliate.
 
2.26           “Nonqualified Stock Option” means an option to purchase Shares
that is not intended to be an Incentive Stock Option.
 
2.27           “Option” means an Incentive Stock Option or a Nonqualified Stock
Option.
 
2.28           “Participant” means an Employee, Nonemployee Director or
Consultant who has an outstanding Award.
 
2.29           “Period of Restriction” means the period during which the
transfer of Shares are subject to restrictions that subject the Shares to a
substantial risk of forfeiture.  As provided in Section 7, such restrictions may
be based on the passage of time, the achievement of Performance Goals, or the
occurrence of other events as determined by the Administrator, in its
discretion.
 
2.30           “Plan” means this 1st Century Bancshares, Inc. 2013 Equity
Incentive Plan, as set forth in this instrument and as hereafter amended from
time to time.
 
2.31           “Restricted Stock Units” means an Award granted to a Participant
pursuant to Section 8.  An Award of Restricted Stock Units constitutes a promise
to deliver to a Participant a specified number of Shares, or the equivalent
value in cash, upon satisfaction of the vesting requirements set forth in the
Award Agreement.  Each Restricted Stock Unit represents the right to receive one
Share or the equivalent value in cash.
 
 
4

--------------------------------------------------------------------------------

 
 
2.32           “Rule 16b-3” means a person promulgated under the 1934 Act, and
any future regulation amending, supplementing or superseding such regulation.
 
2.33           “SEC” means the U.S. Securities and Exchange Commission.
 
2.34           “Section 16 Person” means a person who, with respect to the
Shares, is subject to Section 16 of the 1934 Act.
 
2.35            “Shares” means shares of common stock of the Company.
 
2.36           “Stock Appreciation Right” or “SAR” means an Award granted to a
Participant pursuant to Section 6. Upon exercise, a SAR gives a Participant a
right to receive a payment in cash, or the equivalent value in Shares, equal to
the difference between the Fair Market Value of the Shares on the exercise date
and the Exercise Price.  Both the number of SARs and the Exercise Price are
determined on the Grant Date.  For example, assume a Participant is granted 100
SARs at an Exercise Price of $10 and the award agreement specifies that the net
gain will be settled in Shares.  Also assume that the SARs are exercised when
the underlying Shares have a Fair Market Value of $20 per Share.  Upon exercise
of the SAR, the Participant is entitled to receive 50 Shares
[(($20-$10)*100)/$20].
 
2.37           “Stock Award” means an Award granted to a Participant pursuant to
Section 7.  A Stock Award constitutes a transfer of ownership of Shares to a
Participant from the Company.  Such transfer may be subject to restrictions
against transferability, assignment, and hypothecation.  Under the terms of the
Award, the restrictions against transferability are removed when the Participant
has met the specified vesting requirement.  Shares granted pursuant to a Stock
Award shall vest immediately upon the lapsing of the applicable Period of
Restriction (if any).  Stock Awards may also be granted without any restrictions
or vesting requirements.  Vesting may be based on continued employment or
service over a stated service period, or on the attainment of specified
Performance Goals.  If employment or service is terminated prior to vesting, the
unvested Shares revert back to the Company.
 
2.38           “Subsidiary” means any corporation in an unbroken chain of
corporations beginning with the Company if each of the corporations other than
the last corporation in the unbroken chain then owns stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.
 
SECTION 3
ADMINISTRATION
 
3.1           The Administrator.  The Administrator shall be appointed by the
Board of Directors from time to time.
 
3.2           Authority of the Administrator.  It shall be the duty of the
Administrator to administer the Plan in accordance with the Plan’s provisions
and in accordance with Applicable Law.  The Administrator shall have all powers
and discretion necessary or appropriate to administer the Plan and to control
its operation, including, but not limited to, the power to determine the
following: (a) which Employees, Nonemployee Directors and Consultants shall be
granted Awards; (b) the terms, conditions and the amendment of Awards; (c)
interpretation of the Plan; (d) adoption of rules for the administration,
interpretation and application of the Plan as are consistent therewith; and (e)
interpretation, amendment or revocation of any such rules.
 
 
5

--------------------------------------------------------------------------------

 
 
3.3           Delegation by the Administrator.  The Administrator, in its
discretion and on such terms and conditions as it may provide, may delegate all
or any part of its authority and powers under the Plan to one or more Directors;
provided, however, in the case where the Company is listed on an established
stock exchange or quotation system, the Administrator may not delegate its
authority and powers (a) with respect to Section 16 Persons, or (b) in any way
which would jeopardize the Plan’s qualification under Section 162(m) of the Code
or Rule 16b-3.
 
3.4           Decisions Binding.  All determinations and decisions made by the
Administrator, the Board and any delegate of the Administrator pursuant to the
provisions of the Plan shall be final, conclusive and binding on all persons,
and shall be given the maximum deference permitted by Applicable Law.
 
SECTION 4
SHARES SUBJECT TO THE PLAN
 
4.1           Number of Shares.  Subject to adjustment, as provided in Section
4.3, the total number of Shares available for grant under the Plan shall be
750,000.  As of the Plan Adoption Date, no further grants will be made under the
2004 Founder Stock Option Plan, the Director and Employee Stock Option Plan and
the 2005 Equity Incentive Plan (collectively, the “Old Plans”).  The Old Plans
shall remain in effect with respect to options and restricted stock awards
previously granted.  Shares granted under the Plan may be authorized but
unissued Shares or reacquired Shares bought on the market or otherwise.
 
4.2           Lapsed Awards.  If any Award made under the Plan expires, or is
forfeited or cancelled, the Shares underlying such Awards shall become available
for future Awards under the Plan.  In addition, any Shares underlying an Award
that are not issued upon the exercise of such Award shall become available for
future Awards under the Plan (e.g., the exercise of a Stock Appreciation Right
with the net gain settled in Shares and the “net-Share issuance” of an Option).
 
4.3           Adjustments in Awards and Authorized Shares.  The number of Shares
covered by each outstanding Award, and the per Share exercise price of each such
Award, shall be proportionately adjusted for any increase or decrease in the
number of issued shares of common stock resulting from a stock split, reverse
stock split, recapitalization, combination, reclassification, the payment of a
stock dividend on the common stock or any other increase or decrease in the
number of such Shares of common stock effected without receipt of consideration
by the Company; provided, however, that conversion of any convertible securities
of the Company shall not be deemed to have been “effected without receipt of
consideration.”  Such adjustment shall be made by the Board, whose determination
in that respect shall be final, binding and conclusive.  Except as expressly
provided herein, no issue by the Company of Shares of stock of any class, or
securities convertible into Shares of stock of any class, shall affect, and no
adjustment by reason thereof shall be made with respect to, the number or price
of shares of common stock subject to an Option.
 
 
6

--------------------------------------------------------------------------------

 
 
4.4           Legal Compliance.  Shares shall not be issued pursuant to the
making or exercise of an Award unless the exercise of Options and rights and the
issuance and delivery of Shares shall comply with the Securities Act of 1933, as
amended, the 1934 Act and other Applicable Law, and shall be further subject to
the approval of counsel for the Company with respect to such compliance.  Any
Award made in violation hereof shall be null and void.
 
4.5           Investment Representations.  As a condition to the exercise of an
Option or other right, the Company may require the person exercising such Option
or right to represent and warrant at the time of exercise that the Shares are
being acquired only for investment and without any present intention to sell or
distribute such Shares if, in the opinion of counsel for the Company, such a
representation is required.
 
SECTION 5
STOCK OPTIONS
 
The provisions of this Section 5 are applicable to Options granted to Employees,
Nonemployee Directors and Consultants.  Such Participants shall also be eligible
to receive other types of Awards as set forth in the Plan.
 
5.1           Grant of Options.  Subject to the terms and provisions of the
Plan, Options may be granted at any time and from time to time as determined by
the Administrator in its discretion.  The Administrator may grant Incentive
Stock Options, Nonqualified Stock Options, or a combination thereof, and the
Administrator, in its discretion and subject to Sections 4.1, shall determine
the number of Shares subject to each Option.
 
5.2           Award Agreement.  Each Option shall be evidenced by an Award
Agreement that shall specify the Exercise Price, the expiration date of the
Option, the number of Shares to which the Option pertains, any conditions to
exercise the Option, and such other terms and conditions as the Administrator,
in its discretion, shall determine.  The Award Agreement shall also specify
whether the Option is intended to be an Incentive Stock Option or a Nonqualified
Stock Option.
 
5.3           Exercise Price.  The Administrator shall determine the Exercise
Price for each Option subject to the provisions of this Section 5.3.
 
5.3.1             Nonqualified Stock Options.  Unless otherwise specified in the
Award Agreement, in the case of a Nonqualified Stock Option, the per Share
exercise price shall not be less than one hundred percent (100%) of the Fair
Market Value of a Share on the Grant Date, as determined by the Administrator.
 
5.3.2             Incentive Stock Options.  The grant of Incentive Stock Options
shall be subject to the following limitations:
 
(a)           The Exercise Price of an Incentive Stock Option shall be not less
than one hundred percent (100%) of the Fair Market Value of a Share on the Grant
Date; provided, however, that if on the Grant Date, the Employee (together with
persons whose stock ownership is attributed to the Employee pursuant to Section
424(d) of the Code) owns stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company or any of its Subsidiaries,
the Exercise Price shall be not less than one hundred and ten percent (110%) of
the Fair Market Value of a Share on the Grant Date;
 
 
7

--------------------------------------------------------------------------------

 
 
(b)           Incentive Stock Options may be granted only to persons who are, as
of the Grant Date, Employees of the Company or a Subsidiary, and may not be
granted to Consultants or Nonemployee Directors.  In the event the Company fails
to obtain shareholder approval of the Plan within twelve (12) months from the
Plan Adoption Date, all Options granted under this Plan designated as Incentive
Stock Options shall become Nonqualified Stock Options and shall be subject to
the provisions of this Section 5 applicable to Nonqualified Stock Options.
 
(c)           To the extent that the aggregate Fair Market Value of the Shares
with respect to which Incentive Stock Options are exercisable for the first time
by the Participant during any calendar year (under all plans of the Company and
any parent or Subsidiary) exceeds $100,000, such Options shall be treated as
Nonqualified Stock Options. For purposes of this Section 5.3.2(c), Incentive
Stock Options shall be taken into account in the order in which they were
granted.  The Fair Market Value of the Shares shall be determined as of the time
the Option with respect to such Shares is granted; and
 
(d)           In the event of a Participant's change of status from Employee to
Consultant or Director, an Incentive Stock Option held by the Participant shall
cease to be treated as an Incentive Stock Option and shall be treated for tax
purposes as a Nonqualified Stock Option three (3) months and one (1) day
following such change of status.
 
5.3.3             Substitute Options.  Notwithstanding the provisions of
Sections 5.3.1 and 5.3.2, in the event that the Company or an Affiliate
consummates a transaction described in Section 424(a) of the Code (e.g., the
acquisition of property or stock from an unrelated corporation), persons who
become Employees, Nonemployee Directors or Consultants on account of such
transaction may be granted Options in substitution for options granted by their
former employer, and such Options may be granted with an Exercise Price less
than the Fair Market Value of a Share on the Grant Date; provided, however, the
grant of such substitute Option shall not constitute a “modification” as defined
in Code Section 424(h)(3) and the applicable Treasury regulations.
 
5.4           Expiration of Options
 
5.4.1             Expiration Dates.  Unless otherwise specified in an Award
Agreement, each Option shall immediately terminate on the date a Participant
ceases his/her/its Continuous Status as an Employee, Director or Consultant with
respect to the Shares that have not “vested.”  With respect to the “vested”
Shares underlying a Participant’s Option, unless otherwise specified in the
Award Agreement, each Option shall terminate no later than the first to occur of
the following events:
 
(a)           Date in Award Agreement.  The date for termination of the Option
set forth in the written Award Agreement;
 
(b)           Termination of Continuous Status as Employee, Nonemployee Director
or Consultant.  The last day of the three (3)-month period following the date
the Participant ceases his/her/its Continuous Status as an Employee, Nonemployee
Director or Consultant (other than termination for a reason described in
subsections (c), (d), (e), or (f) below);
 
 
8

--------------------------------------------------------------------------------

 
 
(c)           Misconduct.  In the event a Participant’s Continuous Status as an
Employee, Director or Consultant terminates because the Participant has
performed an act of Misconduct as determined by the Administrator, all
unexercised Options held by such Participant shall expire five (5) business days
following written notice from the Company to the Participant; provided, however,
that the Administrator may, in its sole discretion, prior to the expiration of
such five (5) business day period, reinstate the Options by giving written
notice of such reinstatement to Participant.  In the event of such
reinstatement, the Participant may exercise the Option only to such extent, for
such time, and upon such terms and conditions as if the Participant had ceased
to be employed by or affiliated with the Company or a Subsidiary upon the date
of such termination for a reason other than Misconduct, disability or death;
 
(d)           Disability.  In the event that a Participant's Continuous Status
as an Employee, Director or Consultant terminates as a result of the
Participant's Disability, the Participant may exercise his or her Option at any
time within twelve (12) months from the date of such termination, but only to
the extent that the Participant was entitled to exercise it at the date of such
termination (but in no event later than the expiration of the term of such
Option as set forth in the Award Agreement).  If, at the date of termination,
the Participant is not entitled to exercise his or her entire Option, the Shares
covered by the unexercisable portion of the Option shall revert to the
Plan.  If, after termination, the Participant does not exercise his or her
Option within the time specified herein, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan;
 
(e)           Death.  In the event of the death of a Participant, the
Participant’s Option may be exercised at any time within twelve (12) months
following the date of death (but in no event later than the expiration of the
term of such Option as set forth in the Award Agreement), by the Participant's
estate or by a person who acquired the right to exercise the Option by bequest
or inheritance, but only to the extent that the Participant was entitled to
exercise the Option at the date of death. If, at the time of death, the
Participant was not entitled to exercise his or her entire Option, the Shares
covered by the unexercisable portion of the Option shall immediately revert to
the Plan. If, after death, the Participant's estate or a person who acquired the
right to exercise the Option by bequest or inheritance does not exercise the
Option within the time specified herein, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan; or
 
(f)           10 Years from Grant.  An Option shall expire no more than ten (10)
years from the Grant Date; provided, however, that if an Incentive Stock Option
is granted to an Employee who, together with persons whose stock ownership is
attributed to the Employee pursuant to Section 424(d) of the Code, owns stock
possessing more than 10% of the total combined voting power of all classes of
the stock of the Company or any of its Subsidiaries, such Incentive Stock Option
may not be exercised after the expiration of five (5) years from the Grant Date.
 
5.4.2             Administrator Discretion.  Notwithstanding the foregoing the
Administrator may, after an Option is granted, extend the exercise period that
an Option is exercisable following a Participant’s termination of employment
(subject to limitations applicable to Incentive Stock Options); provided,
however that such extension does not exceed the maximum term of the Option.
 
 
9

--------------------------------------------------------------------------------

 
 
5.5           Exercisability of Options.  Options granted under the Plan shall
be exercisable at such times and be subject to such restrictions as set forth in
the Award Agreement and conditions as the Administrator shall determine in its
discretion.  After an Option is granted, the Administrator, in its discretion,
may accelerate the exercisability of the Option.
 
5.6           Exercise and Payment.  Options shall be exercised by the
Participant’s delivery of a written notice of exercise to the Secretary of the
Company (or its designee), setting forth the number of Shares with respect to
which the Option is to be exercised, accompanied by full payment for the Shares.
 
5.6.1             Form of Consideration.  Upon the exercise of any Option, the
Exercise Price shall be payable to the Company in full in cash or its
equivalent.  The Administrator, in its discretion, also may permit the exercise
of Options and same-day sale of related Shares, or exercise by tendering
previously acquired Shares having an aggregate Fair Market Value at the time of
exercise equal to the total Exercise Price, or by any other means which the
Administrator, in its discretion, determines to provide legal consideration for
the Shares, and to be consistent with the purposes of the Plan.
 
5.6.2             Delivery of Shares.  As soon as practicable after receipt of a
written notification of exercise and full payment for the Shares purchased, the
Company shall deliver to the Participant (or the Participant’s designated
broker), Share certificates (which may be in book entry form) representing such
Shares.
 
SECTION 6
STOCK APPRECIATION RIGHTS
 
6.1           Grant of SARs.  Subject to the terms of the Plan, a SAR may be
granted to Employees, Nonemployee Directors and Consultants at any time and from
time to time as shall be determined by the Administrator.
 
6.1.1             Number of Shares.  The Administrator shall have complete
discretion to determine the number of SARs granted to any Participant.
 
6.1.2             Exercise Price and Other Terms.  The Administrator, subject to
the provisions of the Plan, shall have discretion to determine the terms and
conditions of SARs granted under the Plan, including whether upon exercise the
SARs will be settled in Shares or cash.  However, the Exercise Price of a SAR
shall be not less than one hundred percent (100%) of the Fair Market Value of a
Share on the Grant Date.
 
6.2           Exercise of SARs.  SARs granted under the Plan shall be
exercisable at such times and be subject to such restrictions as set forth in
the Award Agreement and conditions as the Administrator shall determine in its
discretion.  After an SAR is granted, the Administrator, in its discretion, may
accelerate the exercisability of the SAR.
 
 
10

--------------------------------------------------------------------------------

 
 
6.3           SAR Agreement.  Each SAR grant shall be evidenced by an Award
Agreement that shall specify the Exercise Price, the term of the SAR, the
conditions of exercise and such other terms and conditions as the Administrator
shall determine.
 
6.4           Expiration of SARs.  A SAR granted under the Plan shall expire
upon the date determined by the Administrator in its discretion as set forth in
the Award Agreement, or otherwise pursuant to the provisions relating to the
expiration of Options as set forth in Section 5.4.
 
6.5           Payment of SAR Amount.  Upon exercise of a SAR, a Participant
shall be entitled to receive (whichever is specified in the Award Agreement)
from the Company either (a) a cash payment in an amount equal to (x) the
difference between the Fair Market Value of a Share on the date of exercise and
the SAR Exercise Price, multiplied by (y) the number of Shares with respect to
which the SAR is exercised, or (b) a number of Shares by dividing such cash
amount by the Fair Market Value of a Share on the exercise date.  If the
Administrator designates in the Award Agreement that the SAR will be settled in
cash, upon Participant’s exercise of the SAR the Company shall make a cash
payment to Participant as soon as reasonably practical.
 
SECTION 7
STOCK AWARDS
 
7.1           Grant of Stock Awards.  Subject to the terms and provisions of the
Plan, the Administrator, at any time and from time to time, may grant Stock
Awards to Employees, Nonemployee Directors and Consultants in such amounts as
the Administrator, in its discretion, shall determine.  The Administrator shall
determine the number of Shares to be granted to each Participant and the
purchase price (if any) to be paid by the Participant for such Shares.
 
7.2           Stock Agreement.  Each Stock Award shall be evidenced by an Award
Agreement that shall specify the terms of the grant, including the Period of
Restriction that applies to such grant (if any), the conditions that must be
satisfied for the Period of Restriction to lapse, and such other terms and
conditions as the Administrator, in its discretion, shall determine.  Unless the
Administrator determines otherwise, Shares granted pursuant to Stock Awards
shall be held by the Company as escrow agent until the Period of Restriction has
lapsed.
 
7.3           Transferability.  Shares granted pursuant to a  Stock Award may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until expiration of the applicable Period of Restriction (if any).
 
7.4           Restrictions.  In its sole and absolute discretion, the
Administrator may set restrictions based on a Participant’s Continuous Status as
Employee, Nonemployee Director or Consultant or the achievement of specific
Performance Goals (Company-wide, business unit, or individual), or any other
basis determined by the Administrator in its discretion.
 
7.5           Legend on Certificates.  The Administrator, in its discretion, may
place a legend or legends on the Share certificates to give appropriate notice
of such restrictions in the case the Shares are not held by the Company in
escrow.
 
 
11

--------------------------------------------------------------------------------

 
 
7.6           Release of Shares.  Shares granted pursuant to Stock Awards shall
be released from escrow as soon as practicable after expiration of the Period of
Restriction.  At such time, the Participant shall be entitled to have any legend
or legends under Section 7.5 removed from his or her Share certificate, and the
Shares shall be freely transferable by the Participant, subject to Applicable
Law.
 
7.7           Voting Rights.  During any Period of Restriction, Participants
holding Shares granted pursuant this Section 7 may exercise full voting rights
with respect to those Shares, unless otherwise provided in the Award Agreement.
 
7.8           Dividends and Other Distributions.  During any Period of
Restriction, Participants holding Shares granted pursuant to this Section 7
shall be entitled to receive all dividends and other distributions paid with
respect to such Shares unless otherwise provided in the Award Agreement.  If any
such dividends or distributions are paid in Shares, the Shares shall be subject
to the same restrictions on transferability and forfeitability as the Shares
with respect to which they were paid.
 
7.9           Return of Stock to Company.  On the date that any forfeiture event
set forth in the Award Agreement occurs, the Stock for which restrictions have
not lapsed shall revert to the Company and again shall become available for
grant under the Plan.
 
SECTION 8
RESTRICTED STOCK UNITS
 
8.1           Grant of Restricted Stock Units.  Subject to the terms and
conditions of the Plan, Restricted Stock Units may be granted to Employees,
Nonemployee Directors and Consultants at any time and from time to time, as
shall be determined by the Administrator in its sole and absolute discretion.
 
8.1.1             Number of Restricted Stock Units.  The Administrator will have
complete discretion in determining the number of Restricted Stock Units granted
to any Participant under an Award Agreement, subject to the limitations in
Sections 4.1.
 
8.1.2             Value of a Restricted Stock Unit.  Each Restricted Stock Unit
granted under an Award Agreement represents the right to receive one Share, or
the equivalent value in cash, upon satisfaction of the vesting conditions
specified in the Award Agreement.
 
8.2           Vesting Conditions.  In its sole and absolute discretion, the
Administrator will set the vesting provisions, which may include any combination
of time-based or performance-based vesting conditions.  The Administrator, in
its discretion, may at any time accelerate the vesting of a Participant’s
Restricted Stock Units and provide for immediate payment in accordance with
Section 8.3.
 
8.3           Form and Timing of Payment.  The Administrator shall specify in
the Award Agreement whether the Restricted Stock Units shall be settled in
Shares or cash.  In either case, upon vesting payment will be made as soon as
reasonably practical upon satisfaction of the vesting conditions.
 
 
12

--------------------------------------------------------------------------------

 
 
8.4           Cancellation of Restricted Stock Units.  On the earlier of the
cancellation date set forth in the Award Agreement or upon the termination of
Participant’s Continuous Status as an Employee, Nonemployee Director or
Consultant, all unvested Restricted Stock Units will be forfeited to the
Company, and again will be available for grant under the Plan.
 
SECTION 9
MISCELLANEOUS
 
9.1           Change In Control.  In the event of a Change in Control, unless an
Award is assumed or substituted by the successor corporation, then (i) such
Awards shall become fully exercisable as of the date of the Change in Control,
whether or not otherwise then exercisable and (ii) the Period of Restriction
applicable to an Award shall immediately lapse as of the date of the Change in
Control.  Notwithstanding the foregoing, unless otherwise specifically
prohibited under applicable laws, or by the rules and regulations of any
governing governmental agencies or national securities exchanges, the Committee
may provide in the Award Agreement for immediate vesting and lapsing of the
Period of Restriction upon or following the occurrence of a Change in Control
 
9.2           Dissolution or Liquidation.  In the event of the proposed
dissolution or liquidation of the Company, the Administrator shall notify each
Participant as soon as practicable prior to the effective date of such proposed
transaction.  Notwithstanding anything to the contrary contained in this Plan or
in any Award Agreement, the Participant shall have the right to exercise his or
her Award for a period not less than ten (10) days immediately prior to such
dissolution or transaction as to all of the Shares covered thereby, including
Shares as to which the Award would not otherwise be exercisable.
 
9.3           No Effect on Employment or Service.  Nothing in the Plan shall
interfere with or limit in any way the right of the Company or an Affiliate to
terminate any Participant’s employment or service at any time, with or without
cause.  Unless otherwise provided by written contract, employment or service
with the Company or any of its Affiliates is on an at-will basis
only.  Additionally, the Plan shall not confer upon any Director any right with
respect to continuation of service as a Director or nomination to serve as a
Director, nor shall it interfere in any way with any rights which such Director
or the Company may have to terminate his or her directorship at any time.
 
9.4           Participation.  No Employee, Consultant or Nonemployee Director
shall have the right to be selected to receive an Award under this Plan, or,
having been so selected, to be selected to receive a future Award.
 
9.5           Limitations on Awards.  No Participant shall be granted an Award
or Awards in any Fiscal Year in which the combined number of Shares underlying
such Award(s) exceeds 100,000 Shares; provided, however, that such limitation
shall be adjusted proportionately in connection with any change in the Company’s
capitalization as described in Section 4.3.
 
9.6           Successors.  All obligations of the Company under the Plan, with
respect to Awards granted hereunder, shall be binding on any successor to the
Company, whether the existence of such successor is the result of a direct or
indirect purchase, merger, consolidation or, otherwise, sale or disposition of
all or substantially all of the business or assets of the Company.
 
 
13

--------------------------------------------------------------------------------

 
 
9.7           Beneficiary Designations.  If permitted by the Administrator, a
Participant under the Plan may name a beneficiary or beneficiaries to whom any
vested but unpaid Award shall be paid in the event of the Participant’s
death.  Each such designation shall revoke all prior designations by the
Participant and shall be effective only if given in a form and manner acceptable
to the Administrator.  In the absence of any such designation, any vested
benefits remaining unpaid at the Participant’s death shall be paid to the
Participant’s estate and, subject to the terms of the Plan and of the applicable
Award Agreement, any unexercised vested Award may be exercised by the
administrator or executor of the Participant’s estate.
 
9.8           Limited Transferability of Awards.  No Award granted under the
Plan may be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and
distribution.  All rights with respect to an Award granted to a Participant
shall be available during his or her lifetime only to the
Participant.  Notwithstanding the foregoing, the Participant may, in a manner
specified by the Administrator, (a) transfer a Nonqualified Stock Option to a
Participant’s spouse, former spouse or dependent pursuant to a court-approved
domestic relations order which relates to the provision of child support,
alimony payments or marital property rights and (b) transfer a Nonqualified
Stock Option by bona fide gift and not for any consideration to (i) a member or
members of the Participant’s immediate family, (ii) a trust established for the
exclusive benefit of the Participant and/or member(s) of the Participant’s
immediate family, (iii) a partnership, limited liability company of other entity
whose only partners or members are the Participant and/or member(s) of the
Participant’s immediate family or (iv) a foundation in which the Participant
an/or member(s) of the Participant’s immediate family control the management of
the foundation’s assets.
 
9.9           Restrictions on Share Transferability.  The Administrator may
impose such restrictions on any Shares acquired pursuant to the exercise of an
Award as it may deem advisable, including, but not limited to, restrictions
related to applicable federal securities laws, the requirements of any national
securities exchange or system upon which Shares are then listed or traded or any
blue sky or state securities laws.
 
9.10           Transfers Upon a Change in Control.  In the sole and absolute
discretion of the Administrator, an Award Agreement may provide that in the
event of certain Change in Control events, which may include any or all of the
Change in Control events described in Section 2.8, Shares obtained pursuant to
this Plan shall be subject to certain rights and obligations, which include but
are not limited to the following: (i) the obligation to vote all such Shares in
favor of such Change in Control transaction, whether by vote at a meeting of the
Company’s shareholders or by written consent of such shareholders; (ii) the
obligation to sell or exchange all such Shares and all rights to acquire Shares,
under this Plan pursuant to the terms and conditions of such Change in Control
transaction; (iii) the right to transfer less than all but not all of such
Shares pursuant to the terms and conditions of such Change in Control
transaction, and (iv) the obligation to execute all documents and take any other
action reasonably requested by the Company to facilitate the consummation of
such Change in Control transaction.
 
 
14

--------------------------------------------------------------------------------

 
 
9.11           Performance-Based Awards.  Each agreement for the grant of
performance-based awards shall specify the number of Shares underlying the
Award, the Performance Period and the Performance Goals (each as defined
below).  As used herein, “Performance Goals” means performance goals specified
in the agreement for any Award which the Administrators determine to make
subject to Performance Goals, upon which the vesting or settlement of such award
is conditioned and “Performance Period” means the period of time specified in an
agreement over which the Award which the Administrators determine to make
subject to a Performance Goal, are to be earned.  Each agreement for a
performance-based Award shall specify in respect of a Performance Goal the
minimum level of performance below which no payment will be made, shall describe
the method of determining the amount of any payment to be made if performance is
at or above the minimum acceptable level, but falls short of full achievement of
the Performance Goal, and shall specify the maximum percentage payout under the
agreement.
 
9.11.1             Performance Goals for Covered Employees.  The Performance
Goals  for any performance-based Award granted to a Covered Employee, if deemed
appropriate by the Administrators, shall be objective and shall otherwise meet
the requirements of Section 162(m)(4)(C) of the Code, and shall be based upon
one or more of the following performance-based business criteria, either on a
Company, subsidiary, division, business unit or line of business basis or in
comparison with peer group performance or to an index: net sales; gross sales;
net revenue; gross revenue; growth of loans and/or deposits; growth in number of
customers, households or assets; cash generation; cash flow; unit volume; market
share; cost reduction; costs and expenses (including expense efficiency ratios
and other expense measures); strategic plan development and implementation;
allowance for loan losses; loan chargeoffs; loan writedowns; non-performing or
impaired loans; return on net assets; return on actual or proforma assets;
return on equity; return on capital; return on investment; return on working
capital; return on net capital employed; working capital; asset turnover;
economic value added; total stockholder return; stock price; net income; net
income before tax; operating income; operating profit margin; net income margin;
net interest margin; sales margin; market share; inventory turnover; days sales
outstanding; sales growth; capacity utilization; increase in customer base; cash
flow; book value; earnings per share; stock price earnings ratio; earnings
before interest; taxes; depreciation and amortization expenses (“EBITDA”);
earnings before interest and taxes (“EBIT”); earnings before interest (“EBI”);
or EBITDA, EBIT, EBI or earnings before taxes and unusual or nonrecurring items
as measured either against the annual budget or as a ratio to
revenue.  Achievement of any such Performance Goal shall be measured over a
period of years not to exceed ten (10) as specified by the Administrators in the
agreement for the performance-based Award.  No business criterion other than
those named above in this Section 9.11.1 may be used in establishing the
Performance Goal for an award to a Covered Employee under this Section
9.11.  For each such award relating to a Covered Employee, the Administrators
shall establish the targeted level or levels of performance for each such
business criterion.  The Administrators may, in their discretion, reduce the
amount of a payout otherwise to be made in connection with an award under this
Section 9.11, but may not exercise discretion to increase such amount, and the
Administrators may consider other performance criteria in exercising such
discretion.  All determinations by the Administrators as to the achievement of
Performance Goals under this Section 9.11 shall be made in writing.  The
Administrators may not delegate any responsibility under this Section 9.11.  As
used herein, “Covered Employee” shall mean, with respect to any grant of an
award, an executive of the Company or any subsidiary who is a member of the
executive compensation group under the Company’s compensation practices (not
necessarily an executive officer) whom the Administrators deem may be or become
a covered employee as defined in Section 162(m)(3) of the Code for any year that
such award may result in remuneration over $1 million which would not be
deductible under Section 162(m) of the Code but for the provisions of the Plan
and any other “qualified performance-based compensation” plan (as defined under
Section 162(m) of the Code) of the Company; provided, however, that the
Administrators may determine that a Plan Participant has ceased to be a Covered
Employee prior to the settlement of any award.
 
 
15

--------------------------------------------------------------------------------

 
 
9.11.2             Mandatory Deferral of Income.  The Administrators, in their
sole discretion, may require that one or more award agreements contain
provisions which provide that, in the event Section 162(m) of the Code, or any
successor provision relating to excessive employee remuneration, would operate
to disallow a deduction by the Company with respect to all or part of any award
under the Plan, a Plan Participant’s receipt of the benefit relating to such
award that would not be deductible by the Company shall be deferred until the
next succeeding year or years in which the Plan Participant’s remuneration does
not exceed the limit set forth in such provisions of the Code; provided,
however, that such deferral does not violate Code Section 409A.
 
SECTION 10
AMENDMENT, SUSPENSION, AND TERMINATION
 
10.1           Amendment, Suspension, or Termination.  Except as provided in
Section 10.2, the Board, in its sole discretion, may amend, suspend or terminate
the Plan, or any part thereof, at any time and for any reason.  The amendment,
suspension or termination of the Plan shall not, without the consent of the
Participant, alter or impair any rights or obligations under any Award
theretofore granted to such Participant.  No Award may be granted during any
period of suspension or after termination of the Plan.
 
10.2           No Amendment without Shareholder Approval.  The Company shall
obtain shareholder approval of any material Plan amendment to the extent
necessary or desirable to comply with the rules of the NASDAQ, the Exchange Act,
Section 422 of the Code, or other Applicable Law.
 
10.3           Plan Effective Date and Duration of Awards .  The Plan shall be
effective as of the Plan Effective Date (subject to the shareholders of the
Company approving the Plan by the required vote), subject to Sections 10.1 and
10.2 (regarding the Board’s right to amend or terminate the Plan), and shall
remain in effect thereafter.  However, without further shareholder approval, no
Award may be granted under the Plan more than ten (10) years after the Plan
Adoption Date.
 
SECTION 11
TAX WITHHOLDING
 
11.1           Withholding Requirements.  Prior to the delivery of any Shares or
cash pursuant to an Award (or exercise thereof), the Company shall have the
power and the right to deduct or withhold, or require a Participant to remit to
the Company, an amount sufficient to satisfy federal, state, and local taxes
(including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).
 
 
16

--------------------------------------------------------------------------------

 
 
11.2           Withholding Arrangements.  The Administrator, in its discretion
and pursuant to such procedures as it may specify from time to time, may permit
a Participant to satisfy such tax withholding obligation, in whole or in part by
(a) electing to have the Company withhold otherwise deliverable Shares or (b)
delivering to the Company already-owned Shares having a Fair Market Value equal
to the minimum amount required to be withheld.  The amount of the withholding
requirement shall be deemed to include any amount which the Administrator agrees
may be withheld at the time the election is made; provided, however, in the case
Shares are withheld by the Company to satisfy the tax withholding that would
otherwise by issued to the Participant, the amount of such tax withholding shall
be determined by applying the statutory minimum federal, state or local income
tax rates applicable to the Participant with respect to the Award on the date
that the amount of tax to be withheld is to be determined.  The Fair Market
Value of the Shares to be withheld or delivered shall be determined as of the
date taxes are required to be withheld.
 
SECTION 12
LEGAL CONSTRUCTION
 
12.1           Liability of Company.  The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company's counsel to be necessary to the lawful grant or any Award
or the issuance and sale of any Shares hereunder, shall relieve the Company, its
officers, Directors and Employees of any liability in respect of the failure to
grant such Award or to issue or sell such Shares as to which such requisite
authority shall not have been obtained.
 
12.2           Grants Exceeding Allotted Shares.  If the Shares covered by an
Award exceed, as of the date of grant, the number of Shares, which may be issued
under the Plan without additional shareholder approval, such Award shall be void
with respect to such excess Shares, unless shareholder approval of an amendment
sufficiently increasing the number of Shares subject to the Plan is timely
obtained.
 
12.3           Gender and Number.  Except where otherwise indicated by the
context, any masculine term used herein also shall include the feminine; the
plural shall include the singular and the singular shall include the plural.
 
12.4           Severability.  In the event any provision of the Plan shall be
held illegal or invalid for any reason, the illegality or invalidity shall not
affect the remaining parts of the Plan, and the Plan shall be construed and
enforced as if the illegal or invalid provision had not been included.
 
12.5           Requirements of Law.  The granting of Awards and the issuance of
Shares under the Plan shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.
 
12.6           Governing Law.  The Plan and all Award Agreements shall be
construed in accordance with and governed by the laws of the State of Delaware.
 
12.7           Captions.  Captions are provided herein for convenience only, and
shall not serve as a basis for interpretation or construction of the Plan.
 
 
17

--------------------------------------------------------------------------------

 
 
SECTION 13
EXECUTION
 
IN WITNESS WHEREOF, the Company, by its duly authorized officer, has executed
this Plan on the date indicated below.
 

 
1ST CENTURY BANCSHARES, INC.
          Dated: March 25, 2013
By:
                           

 
 
 
 
 
18